UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Under Rule 14a-12 CIRCUIT CITY STORES, INC. (Name of Registrant as Specified in Its Charter) WATTLES CAPITAL MANAGEMENT, LLC HKW TRUST MARK J. WATTLES JAMES A. MARCUM ELLIOTT WAHLE DON R. KORNSTEIN ANTHONY BERGAMO ALEXANDER M. BOND (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: PRELIMINARY COPY SUBJECT TO COMPLETION DATED APRIL 28, 2008 WATTLES CAPITAL MANAGEMENT, LLC , Dear Fellow Shareholders: Wattles Capital Management, LLC (“WCM”), and the other participants in this solicitation (collectively, the “Wattles Group”) are the beneficial owners of an aggregate of 11,044,200 shares of common stock of Circuit City Stores, Inc. (“Circuit City” or the “Company”), representing approximately 6.5% of the outstanding shares of common stock of the Company.WCM does not believe that the current Board of Directors of the Company is acting in your best interests.Specifically, we believe that the Company’s operating performance and stock performance have significantly deteriorated under the existing Board and senior management team, in turn causing substantial erosion of shareholder value.Additionally, we are deeply concerned by the Board’s track record of rejecting what has appeared to be legitimate third-party interest in acquiring the Company for a premium, including the recent offer of Blockbuster Inc. to acquire the Company for between $6.00 and $8.00 per share in cash.We are therefore seeking your support at the annual meeting of shareholders (the “Annual Meeting”) scheduled to be held at located at , , on , 2008 at : _.m., local time for the following: 1. To elect four of WCM’s director nominees, James A. Marcum, Elliott Wahle, Don R. Kornstein and Anthony Bergamo, to serve as directors of the Company for a three-year term ending in 2011 and to elect WCM’s other director nominee, Alexander M. Bond, to serve as a director of the Company for a two-year term ending in 2010; 2. If a majority of WCM’s nominees are elected in Proposal 1, to remove, without cause, each member of the Circuit City Board, including any director (other than those elected by the Company’s shareholders at the Annual Meeting) elected or appointed to the Circuit City Board by such directors to fill any vacancy on the Circuit City Board or any newly-created directorships at any time from February 28, 2008 until and including the conclusion of the Annual Meeting; and 3. If applicable, to (i)repeal any amendments adopted by the Circuit City Board without shareholder approval to the Company’s Bylaws, as amended as of August 21, 2007 (the “Bylaws”), between August 21, 2007 and up through and including the Annual Meeting, (ii)repeal any new bylaws adopted by the Circuit City Board between August 21, 2007 and up through and including the Annual Meeting and (iii)provide that the Circuit City Board may not reinstate or amend any amended bylaw or new bylaw that is repealed by shareholders pursuant to this proposal. WCM urges you to consider carefully the information contained in the attached Proxy Statement and then support its efforts by signing, dating and returning the enclosed GOLD proxy card today.The attached Proxy Statement and the enclosed GOLD proxy card are first being furnished to the shareholders on or about , 2008. If you have already voted for the incumbent management slate using the GOLD proxy card, you have every right to change your vote by signing, dating and returning a later dated proxy. If you have any questions or require any assistance with your vote, please contact MacKenzie Partners, Inc., which is assisting us, at their address and toll-free numbers listed on the following page. Thank you for your support, Mark J.
